Case 9:18-cv-81004-RKA Document 68-25 Entered on FLSD Docket 07/05/2019 Page 1 of 3




                      EXHIBIT U
Case 9:18-cv-81004-RKA Document 68-25 Entered on FLSD Docket 07/05/2019 Page 2 of 3



                                                                         Page 1

   1                     UNITED STATES DISTRICT COURT
   2                     SOUTHERN DISTRICT OF FLORIDA
   3      ------------------------------)
   4      MELANIE DAVIS,                           )      CASE NO.:
   5                   Plaintiff,                  )      18-81004-CIV
   6             vs.                               )
   7      POST UNIVERSITY, INC.,                   )
   8                   Defendant.                  )
   9      ------------------------------)
  10
  11
  12              DEPOSITION OF SEAN COOLEY, INDIVIDUALLY
  13      AND AS DESIGNATED REPRESENTATIVE OF POST UNIVERSITY
  14                        DATE:     APRIL 11, 2019
  15                                  HELD AT:
  16                          WYNDHAM SOUTHBURY
  17                         1284 Strongtown Road
  18                        Southbury, Connecticut
  19
  20
  21
  22
  23
  24      Reporter:     Sandra Semevolos, RMR, CRR, CRC, CSR #74
  25

                                    Veritext Legal Solutions
       800-227-8440                                                       973-410-4040
Case 9:18-cv-81004-RKA Document 68-25 Entered on FLSD Docket 07/05/2019 Page 3 of 3



                                                                  Page 202

   1           A.     TrueDialog.
   2           Q.     Any others?
   3           A.     Not to my recollection, no.
   4           Q.     When an admissions counselor -- and I'm
   5      saying admissions counselor and I'm using that
   6      interchangeably with admissions department -- made a
   7      telephone call to a prospective student, were they
   8      trained to log that call in the CRM system?
   9           A.     Absolutely.
  10           Q.     And when they send a text to a prospective
  11      student, same thing?
  12           A.     Yes.
  13           Q.     Any outreach to a prospective student was
  14      supposed to be logged; is that correct?
  15           A.     Any outreach and/or documentation of
  16      correspondence is to be housed in the CRM system.
  17           Q.     Is there any way to monitor -- does Post
  18      have any way to monitor compliance with that
  19      requirement?
  20           A.     Can you expand on that, please.
  21           Q.     Did Post have any way to determine whether
  22      admissions counselors or other admissions department
  23      members making phone calls and outreach were
  24      actually logging that outreach into the CRM system?
  25           A.     Not at scale.

                                  Veritext Legal Solutions
       800-227-8440                                                    973-410-4040
